Citation Nr: 0514759	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  98-14 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's not otherwise specified anxiety disorder, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from January 1953 to July 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which, in pertinent part, denied both increased disability 
evaluations for the veteran's not otherwise specified anxiety 
disorder and his post-operative recurrent urethral and 
urethral meatal strictures, and a total rating for 
compensation purposes based on individual unemployability.  
In January 2004, the RO increased the evaluation for the 
veteran's service-connected genitourinary disability from 40 
to 60 percent disabling and granted a total rating for 
compensation purposes based on individual unemployability.  
As the 60 percent evaluation for the veteran's post-operative 
genitourinary disability represents the maximum schedular 
evaluation available for that disability, it constitutes a 
complete grant of the veteran's claim.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

For the reasons and bases discussed below, a 70 percent 
evaluation for the veteran's not otherwise specified anxiety 
disorder is GRANTED 


FINDING OF FACT

The veteran's not otherwise specified anxiety disorder has 
been shown to be productive of no more than occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
which renders him unable to secure and follow substantially 
gainful employment.  




CONCLUSION OF LAW

The criteria for a 70 percent evaluation for the veteran's 
not otherwise specified 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Code 9413 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

The veteran's service medical records indicate that he was 
seen for psychiatric complaints associated with inservice 
physical trauma.  The report of an October 1996 VA 
examination for compensation purposes states that the veteran 
was diagnosed with a not otherwise specified anxiety 
secondary to his service-connected urological disorder.  In 
April 1997, the RO granted service connection for a 
not otherwise specified anxiety disorder; assigned a 30 
percent evaluation for that disability; and effectuated the 
award as of August 22, 1996.  


II.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  A 30 percent 
disability evaluation is warranted for a 
not otherwise specified anxiety disorder which is productive 
of occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although the 
individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2004).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2004).  

At a November 1997 VA examination for compensation purposes, 
the veteran complained of significant anxiety, anger, 
impaired concentration, forgetfulness, and associated anger.  
The veteran was observed to be adequately dressed and 
groomed; alert; oriented to person, place, and time; and in 
full contact with reality.  On examination, the veteran 
exhibited an adequate affect; an anxious mood; restlessness 
with some depression; some memory impairment; average 
intellectual functioning; fair judgment; and very poor 
insight.  The veteran was diagnosed with a 
not otherwise specified anxiety disorder.  The VA physician 
advanced a Global Assessment of Functioning (GAF) score of 
"65-60."  
A February 1998 VA social and industrial survey states that 
the veteran reported that he was upset by noises and unable 
to sleep without his medications.  He related that he 
occasionally helped his wife inside the house and did yard 
work.  His spouse reported that when he did not take his 
medication, the veteran was angry; verbally aggressive; 
unable "to coordinate" his thoughts; and believed that 
people were talking about him.  

An October 1998 VA treatment record states that the veteran 
complained of feeling overwhelmed as his house had been 
flooded during Hurricane Hugo and his household effects 
destroyed.  Treating VA medical personnel reported that the 
veteran was alert; oriented timed three; sad; in contact with 
reality; and neither delusional, suicidal, nor homicidal.  

At a November 1998 VA examination for compensation purposes, 
the veteran was observed to be alert and oriented times 
three.  The VA examiner noted that the veteran exhibited an 
anxious mood; a constricted affect; good impulse control, 
attention, concentration, and memory; clear and coherent 
speech; and fair insight and judgment.  A GAF score of 60 was 
advanced.  

A September 1999 VA mental health clinic entry conveys that 
the veteran complained of irritability with episodic sadness.  
On mental status examination, the veteran was found to be 
alert, sad, and in contact with reality.  

An August 2002 VA treatment entry states that the veteran was 
still sad and grieving in the wake of his spouse's April 2002 
death.  A November 2002 VA psychiatric treatment record 
states that the veteran was alert; communicative; 
cooperative; and oriented times three.  He exhibited an 
anxious mood; logical and coherent thought; and a preserved 
memory.  The treating VA medical personnel opined that the 
veteran was dealing with the loss of his spouse in an 
appropriate manner.  A GAF score of 56-58 was advanced.  

An April 2003 VA treatment record indicates that the veteran 
complained of missing his deceased wife.  He was again found 
to be alert; sad; cooperative; communicative; logical; and 
oriented times three.  On examination, the veteran exhibited 
a depressed mood; a preserved memory; and no evidence of 
suicidal or homicidal ideations, delusions, or 
hallucinations.  A GAF score of 50 was advanced.  

A July 2003 VA treatment record states that the veteran 
reported poor compliance with his anti-depressant 
medications.  On examination, the veteran was found to be 
oriented times three and alert.  He exhibited a facial 
expression of sadness; a depressed mood; and no evidence of 
hallucinations.  Treating VA medical personnel advanced a 
diagnosis of an anxiety disorder and a GAF score of 46.  

At an October 2003 VA examination for compensation purposes, 
the veteran complained of anxiety, restlessness, 
irritability, sadness, depression, insomnia, and an 
associated loss of energy.  He reported that he had lived 
alone since the death of his spouse.  He had not been able to 
work since 1970 due to his service-connected psychiatric and 
physical disabilities.  The veteran reported that he had 
"positive and adequate" personal relationships with his 
family, neighbors, and fellow church parishioners.  The 
veteran was observed to be clean; cooperative; and oriented 
to person, place, and time.  On examination, the veteran 
exhibited a broad and appropriate affect; a depressed and 
anxious mood; coherent and logical thought processes; and no 
evidence of delusions, hallucinations, panic attacks, or 
suicidal ideas.  A diagnosis of GAF score of 60 was advanced.  
The VA physician commented that: 

The patient has moderate symptoms and 
moderate difficulty in social and 
occupational functioning which meets 
DSM-IV definition of a GAF score of 60.  
...  It is my opinion that the GAF score of 
60 should be attributed to the anxiety 
disorder not otherwise specified which 
has been present in the patient for the 
last 35 years.  It is also my opinion 
that this disorder has been of a chronic 
nature and is interfering and preventing 
the patient from obtaining gainful 
employment.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's not otherwise specified anxiety disorder has been 
shown to be productive of anxiety, depression, irritability, 
and associated severe industrial impairment.  The veteran has 
not worked since 1971.  At the most recent VA examination for 
compensation purposes of record, the veteran's psychiatric 
disability was specifically found to prevent him from 
obtaining and following gainful employment.  A GAF score of 
60 was advanced.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
While specifically noting that a GAF score of 60 is 
indicative of moderate difficulty in social, occupational, or 
school functioning, the VA physician nevertheless determined 
that the veteran's service-connected psychiatric disorder 
rendered him unemployable.  Given the lack of any evidence to 
the contrary, the Board is not free to ignore a physician's 
determination.  Upon application of the provisions of 38 
C.F.R. § 4.7 and in the absence of objective clinical 
findings establishing total occupational and social 
impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living, 
disorientation to time or place, and memory loss, the Board 
concludes that a 70 percent evaluation and no more is now 
warranted for the veteran's not otherwise specified anxiety 
disorder.  


III.  VCAA

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of the veteran's entitlement to an increased evaluation for 
his not otherwise specified anxiety disorder the Board 
observes that the RO issued a VCAA notice to the veteran in 
August 2003 which informed him of the evidence needed to 
support his claim; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The VA 
has secured or attempted to secure all relevant documentation 
to the extent possible.  The veteran has been afforded 
multiple VA examinations for compensation purposes.  The 
examination reports are of record.  While the VCAA notice 
provided to the veteran does not strictly comply with the 
Court's guidelines as set forth in Pelegrini, the Board finds 
that such deficiency is not prejudicial to the veteran given 
the favorable resolution of his claim above.  


ORDER

A 70 percent evaluation for the veteran's 
not otherwise specified anxiety disorder is GRANTED subject 
to the laws and regulations governing the award of monetary 
benefits.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


